                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

Charles Loyd Collins,                   )        C/A No. 1:17-cv-03422-DCC
                                        )
                            Plaintiff,  )
                                        )
v.                                      )        OPINION AND ORDER
                                        )
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
                            Defendant. )
________________________________ )

       Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of Social Security (“Commissioner”)

denying his claim for Disability Insurance Benefits. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a United States Magistrate

Judge for pre-trial handling. The Magistrate Judge issued a Report and Recommendation

(“Report”) on November 14, 2018, recommending that the Court reverse the decision of

the Commissioner and remand for further proceedings. ECF No. 14. Neither party filed

objections to the Report.

       The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (“[I]n the absence of a timely

                                            1
filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” (quoting Fed. R. Civ. P. 72 advisory committee’s note to 1983

addition)).

       Having reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge, the Court finds no clear error and adopts the

Report by reference in this Order. Therefore, the Commissioner’s decision is REVERSED

and the Court remands this matter to the Commissioner pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 28, 2019
Spartanburg, South Carolina




                                             2
